Citation Nr: 0503537	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the right side of the face with traumatic 
trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 3, 1968, to 
August 9, 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In addition to denying the claims 
listed above, that decision also denied the veteran's claim 
of entitlement to service connection for an eye condition; 
however, the veteran withdrew that claim in a September 2004 
statement.  Accordingly, that issue is no longer on appeal.

The veteran appeared at a hearing held at the RO on September 
23, 2003.  A transcript of that hearing has been associated 
with the record on appeal.  On September 23, 2004, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing has been associated with the 
record on appeal.  At the hearing, the veteran submitted 
additional evidence including service medical records and 
statements from his friends.  He waived consideration by the 
RO of the additional evidence.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In an August 1969 rating decision, the New Orleans, 
Louisiana, VA RO denied, on the merits, the veteran's claim 
of entitlement to service connection for fractures of the 
right side of the face with traumatic trigeminal neuralgia; 
the veteran did not perfect an appeal to the Board.

4.  The bases for the August 1969 denial were that there was 
no evidence of any disease or injury during service and that 
there was no increased disability during military service.

5.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that the 
veteran's pre-existing head injury was aggravated by an event 
or injury during his military service.

6.  The evidence of record since the last final decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of a 
fracture of the right side of the face with traumatic 
trigeminal neuralgia.

7.  The veteran has current disabilities that have been 
diagnosed as headaches and residuals of head injury.

8.  Facial bone fractures with nerve involvement were noted 
at the time of the veteran's acceptance into service.

9.  The veteran's pre-existing residuals of a head injury and 
headaches did not increase in severity during service.





CONCLUSIONS OF LAW

1.  The August 1969 rating decision denying the veteran's 
claim of entitlement to service connection for fractures of 
the right side of the face with traumatic trigeminal 
neuralgia is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for residuals of a fracture of the right 
side of the face with traumatic trigeminal neuralgia has not 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1132, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2004).

4.  Service connection for headaches is not warranted. 38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a February 29, 1968 statement, D. McI., M.D. (Dr. McI.), 
indicated the veteran had possible 5th nerve involvement and 
that the veteran was also seen by a G. L., M.D. (Dr. L.).

In March 22, 1968 statement, Dr. L. stated that examination 
of the veteran on March 20, 1968, had revealed extreme 
hypersensitivity of the right facial area.  Recent x-ray 
films showed well-healed facial fractures with a single wire 
suture about the right zygomatic-frontal suture.  There were 
no objective findings.  Dr. L. was unable to find a 
pathological reason for such sensitivity in this area.  Dr. 
L. opined that the veteran's complaint was probably 
functional in nature.

In a March 27, 1968 statement, Dr. McI. noted that, while 
playing football in October 1966, the veteran had received 
multiple fractures of his face.  The veteran had been treated 
at the Ochsner Foundation Hospital.  The veteran still had 
pain.

In a June 26, 1968 letter to Dr. McI., D. E., M.D. (Dr. E.) 
of the department of neurosurgery at the Ochsner Clinic, 
wrote that the veteran had been referred to him on May 10, 
1968.  The veteran had no complaints unless the right side of 
his face was touched.  Touching the face produced a very 
unpleasant sensation in the temporal region.  Considerable 
handling of this region produced a severe headache.  The 
veteran was unwilling to go to a barbershop because of his 
condition.  He had a friend spend more than one hour cutting 
his hair in the right temporal region.  The hyperesthesia of 
part of the face had been present since the injury of October 
2, 1966 (pre-service).  

The veteran was referred to the head of the plastic surgery 
department of the Ochsner Clinic who opined that there was no 
anatomical reason for the veteran's symptoms.  The head of 
the neurology department also examined the veteran.  The 
neurological examination was within normal limits except for 
the hypersensitivity to touch and pinprick noted by Dr. E.  
The head of the neurology department had not seen a similar 
complaint previously and speculated about the possibility of 
a contused nerve of the face.  Dr. E. evaluated the veteran 
again on June 12, 1968.  The veteran informed him that the 
examination by the head of the neurology department had 
produced headache that had lasted the entire weekend.  Dr. E. 
was unable to explain or treat the veteran's symptoms.

Service medical records indicate that, at a March 1968 pre-
induction examination, the veteran was determined acceptable; 
however, facial bone fractures with 5th nerve involvement 
were noted.  It was reported that the veteran had an 
oversensitive face.  On physical inspection on July 3, 1968, 
no additional defects were discovered, and the veteran was 
determined to be fit for military service.  The veteran 
sought treatment at a dispensary on July 11, 1968.  On July 
16, 1968, the veteran again reported to the dispensary and 
complained of pain in the right side of his head.  He had 
received Darvon with no effect.  The veteran requested to see 
a physician.  

On a report of medical history, the veteran noted that he 
currently had or had had previously color blindness, frequent 
or severe headache, dizziness or fainting spells, eye 
trouble, and painful urination.  He had previously had 
surgery for multiple facial fractures.  The physician noted 
that color blindness and painful urination were not related 
to his facial injuries and had existed prior to service.  
Headache, dizziness, fainting spells, and eye trouble were 
all related to traumatic trigeminal neuralgia and it was 
reported to have existed prior to service and not been 
aggravated by service.  

On examination, the veteran reported having been involved in 
an accident two years previously in which he had incurred 
fractures of the facial bones on the right side.  Since that 
injury, he had had severe hyperesthesia in ophthalmic and 
maxillary distributions of the 5th nerve.  The pain was 
usually steady and severe but markedly exacerbated by the 
slightest touch.  He had had numerous arrangements in his 
private life regarding haircuts, which side of the bed he 
slept on, and other considerations in order to avoid 
stimulation of the right side of his face.  The veteran had 
exquisite sensitivity to light touch in the involved area.  
At the veteran's request, the physician did not test pinprick 
sensation.  Letters from private medical doctors verified 
that prior testing had demonstrated extreme discomfort.  The 
examiner recommended suspending training of the veteran 
pending a medical board because of the pain in the right side 
of the veteran's head.  The veteran's unit commander noted 
that the condition was incurred in the line of duty.  The 
veteran was placed on physical profile for traumatic 
trigeminal neuralgia.

A July 18, 1968 clinical record indicates that the veteran 
was in his first week of basic combat training.  He had been 
inducted into service on July 3, 1968.  The veteran had been 
involved in a football accident two years previously, 
incurring multiple fractures of right-sided facial bone.  He 
complained of facial pain in hyperesthesia of two-years 
duration.  The veteran's illness dated back to the time of 
the fracture incurred during the football game.  At that 
time, the veteran underwent surgery and subsequent to the 
surgery had had hyperesthesia and pain in the distribution of 
the ophthalmic and maxillary divisions of the 5th cranial 
nerve on the right side.  He had marked hyperesthesia and had 
been seen on multiple occasions by numerous physicians, all 
of whom corroborated this.  He had constant pain markedly 
exacerbated by any trigger area in the distribution of the 
ophthalmic and maxillary divisions of the fifth cranial 
nerve.  He had gone to great lengths in the past to avoid 
contact with anything against his face.  Physical examination 
of the veteran was within normal limits except for the 
neurological examination in which there was easily 
demonstrable hyperesthesia in the distribution mentioned of 
the fifth cranial nerve.  He had marked pain and winced 
readily with only the slightest touch.  The examiner 
diagnosed post-traumatic trigeminal neuralgia, which was not 
incurred in the line of duty and which existed prior to 
service.  

Based on this examination, the physician recommended that the 
veteran be presented to a medical board for consideration for 
separation for an existed-prior-to-service condition because 
he did not meet induction standards.

The veteran was given a medical discharge from service on 
August 9, 1968.

In a July 8, 1969 statement, the veteran stated that he had 
received multiple facial factures on the right side of his 
head while playing football on October 2, 1966.  The injuries 
had required surgery and wiring of his bone structure.  
Severe pain resulted from injury, slight touch, or change of 
weather.  The veteran added that he had been hit in the head 
while in service.

Records from R. R., M.D. (Dr. R.) show treatment of the 
veteran from January 1993 to December 1999 for multiple 
complaints, including treatment in January 1993 for tension 
headache.

Records from S. N., M.D. (Dr. S.) show treatment of the 
veteran from April 2000 to February 2002 for multiple 
conditions including situational stress and insomnia.

In a March 2002 statement, the veteran stated that he had 
incurred headaches and residuals of a head injury while in 
service.  He had been treated continuously since his military 
service, and his conditioned had worsened every year.

In a May 2002 statement, the noted that he had received an 
honorable medical discharge from service after being re-
injured during basic training in 1968.

VA medical records show treatment of the veteran from October 
2002 to June 2003.  On October 11, 2002, the veteran reported 
a history of severe constant pain to the right side of his 
head.  He had injured his head 34 years previously.  Wires 
had been placed in the facial area.  He was depressed from 
the constant pain and from feeling deserted and cheated by 
the service.  He felt as though the pain had cost him jobs 
and a marriage.  He had insomnia from the pain in his face 
when he moved around during his sleep.  Neurological 
examination was within normal limits except that the 
slightest touch caused electrical shock and severe pain to 
the 2nd branch of the right trigeminal nerve.  There was 
exquisite sensitivity when the skin on the right side of his 
face was even lightly touched.  He got an electric-like pain 
that traveled in straight lines from the touch for two inches 
from the site of touch.  Diagnoses were severe pain in the 
right side of the face (2nd branch of the trigeminal nerve) 
since a kick in the head while in service, trigeminal 
neuralgia due to trauma, depression due to neuralgia and loss 
that the veteran attributed to the neuralgia, and insomnia 
due to pain.

On October 25, 2002, the veteran was again treated for 
cranial neuralgia, reactive depression, and insomnia.  He 
complained of severe, constant pain on the right side of his 
head since 34 years previously.  He had injured his head 
during a football game when he was 16 years old.  He had no 
nausea, vomiting, or visual problems.  He had no history of 
loss of consciousness or seizure.  Depression was diagnosed.

On October 31, 2002, the veteran related a history of head 
injury as a teenager and re-injury in basic training.  He had 
had chronic pain on the right side of his head since being 
kicked in the head during exercises in basic training.  He 
stated that he had disclosed the initial injury at the time 
of being drafted and the injury had been worsened by an 
accident during service.

In November 2002, the veteran reported that his headaches 
were "different," which he attributed to improved sleep.  
His work still caused problems because he wore a hard hat, 
which caused cranial pain.  Computed tomography (CT) 
examination of the veteran's head was normal.  Diagnoses 
included reactive depression and cranial neuralgia.

On December 6, 2002, the veteran was treated for depression, 
cranial neuralgia, and insomnia.  He reported chronic pain on 
the right side of his head and face since 35 years 
previously.

On January 7, 2003, the veteran reported having suffered a 
head injury as a teenager.  The injury was re-aggravated when 
he was accidentally kicked in the head in basic training.  
The neuralgia arising from the head injury had ultimately 
resulted in a medical discharge from service.  Depression 
secondary to a general medical condition was diagnosed.

On February 7, 2003, the veteran reported a history of severe 
constant pain to the right side of his head from a head 
injury 34 years previously.  The veteran had suffered a 
football injury, undergone surgery, and then been kicked in 
the head during training in service.  He still had wires in 
place in his facial area.  The veteran was diagnosed with 
chronic head pain.  On February 11, 2003, a VA neurologist 
for chronic pain in the right temporal and periorbital region 
evaluated the veteran.  He reported that, at age 16, while 
playing football, he had sustained a right orbital fracture 
and possibly one of the zygomatic arch.  This had been wired 
back together.  Several years later, during basic training, 
the veteran had been crawling in a pit and was inadvertently 
kicked by a fellow soldier in the same area of his head.  
Following that injury, he had developed intense pain and 
hypersensitivity, and after repeated visits to the infirmary, 
had been medically discharged.  The veteran did not really 
describe symptoms of trigeminal neuralgia.  He had some 
occasional ptosis of the right lid and had had very transient 
visual obscurations in the right eye.  He otherwise denied 
cranial nerve symptoms.  On examination, there was some 
hyperpathia to light touch in the region around the right eye 
and right temple.  The neurologist opined that the veteran 
had chronic facial pain on a post-traumatic basis.  CT scan 
of the veteran's head in November 2002 did not describe any 
intracranial pathology.  An x-ray series of the veteran's 
skull on February 14, 2003 showed a metallic suture of the 
lateral aspect of the right orbit probably related to old 
trauma.  No acute fracture, dislocation, or bone erosion was 
seen.  

In a March 2003 statement, the veteran stated that his 
disabilities had been aggravated during his military service.  
He had been re-injured while in service.

On June 30, 2003, the veteran reported having had an injury 
requiring wiring of the right orbit as a teenager.  
Thereafter, he had been kicked in the head during his 
military service and had had exquisite tenderness and 
hyperpathia with tension-related headache ever since that 
episode.  The veteran was irritable and tense.  He cringed 
under the lightest touch to his right temple.  Diagnoses 
included post-traumatic facial neuropathy with tension 
headache component, possible reflex sympathetic dystrophy 
element, and secondary mood disorder/irritability.  At 
separate treatment on that same date, the veteran reported a 
history of severe constant pain to the right side of his head 
from a head injury 34 years previously.  The veteran had 
suffered a football injury, undergone surgery, and then been 
kicked in the head during training in service.

At a September 23, 2003 hearing, the veteran testified that 
he had been injured in a football game when he was 16 years 
old.  The right side of his face around his eye area had been 
broken.  The veteran's head had been reconstructed with 
wires, and the injury had healed.  Thereafter, in boot camp 
in service during a crawling exercise, the veteran had been 
kicked by another soldier in the same area around the right 
temple where he had been injured previously.  

The veteran as this hearing noted that he sought medical 
treatment for severe pain and had been provided pills.  His 
face was sensitive to touch.  Any touching, including wearing 
a helmet, had caused dizziness and a shooting pain.  He 
sought medication a few more times.  Eventually, a military 
physician took the veteran to a medical center for 
evaluation.  The physician discussed treatment options, 
including surgery, with the veteran.  The veteran had been 
placed on light duty for approximately one week and then 
discharged from service.  He explained that his face had not 
been painful when he had entered service, but he had advised 
the military about his injury history.  The veteran was not 
given an opportunity to continue with his military service.  
The military did not attempt to treat his symptoms.  He had 
had constant pain since the injury in service.  The 
sensitivity of his head had worsened over time.  The pain 
made it difficult for him to control his emotions and had 
caused him much economic and personal distress.

At a September 23, 2004 hearing, the veteran testified that 
he had been injured in 1966, approximately two years prior to 
his entry into service.  The injury had been to his head, 
but, by the time he entered service, his head was "back to 
normal."  The condition had been alleviated.  In basic 
training, during an exercise in a low crawl area, a fellow 
soldier inadvertently hit the right side of the veteran's 
face with his foot, at the site of the veteran's prior head 
injury.  The new injury "kicked the condition back in."  
The veteran was treated at an infirmary but had continued to 
pursue his military career.  One day, a military physician 
arrived to evaluate the veteran, and the veteran was 
eventually medically discharged from service.  Although the 
veteran had been injured prior to service, the injury had 
been aggravated by the veteran's service.  The residuals of 
his head injury consisted of sensitivity to touch.  Because 
of the pain, he had difficulty controlling his emotions.  His 
headaches consisted of constant pain on the entire right side 
of his head.  Contact with the right side of his head caused 
pain that woke him from sleeping at night.  He had had 
headaches for approximately one year after his pre-service 
head injury, but, before he had entered service, "everything 
[had] basically corrected itself . . . it got well."  He had 
not been having headaches at the time of his induction into 
service.  His quality of life had been diminished in nearly 
every aspect because of his head pain.  The veteran thought 
that his life would have been better had the military treated 
his injury properly rather than merely discharging him.  The 
veteran's symptoms had worsened since his military service.

In a July 2004 statement, C. J. (Mr. J.) stated that he had 
been present in 1966 when the veteran had been severely 
injured.  The veteran's recovery over the years had allowed 
him to enjoy a normal lifestyle.  He eventually joined the U. 
S. Army, but he stayed in touch with Mr. J. by letters and 
telephone calls.  The veteran told Mr. J. about being kicked 
in the head at the site of the previous head injury during 
service.  The veteran had experienced great pain and 
suffering since his discharge from service.  He had lost 
friends and jobs because of his inability to deal with the 
pain.

In an August 2004 statement, K. McC. (Mr. McC.) stated that 
he had known the veteran since attending high school with him 
in 1962.  When the veteran had been injured in 1966 at a 
football game, Mr. McC. had helped the veteran get to a 
hospital.  The right side of the veteran's head, in the area 
of his eyebrow, had been crushed.  After the injury had been 
healing for approximately one year, the veteran had expressed 
interest in joining the military.  Thereafter, the veteran 
had been drafted and entered basic training.  The veteran 
kept in touch with Mr. McC. by letters.  Shortly after 
entering service, the veteran had written to Mr. McC. and 
told him that the right side of his face had been re-injured.  
The veteran was medically discharged from service without any 
treatment of the re-injury.  The veteran had severe, constant 
pain in his head.

In a September 2004 statement, F. N. (Mr. N.) stated that he 
had known the veteran since 1979.  The veteran had continued 
to be employed as a construction worker despite great pain.  
When wearing a hard hat, the hat rubbed against the right 
side of the veteran's head and caused a burning sensation and 
headaches.  The veteran had difficulty controlling his 
emotions as a result of the pain.  The veteran had told Mr. 
N. that he had been kicked in the right cheek during a low 
crawl exercise in service.

The Duty to Assist

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, codified at 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (VA regulations implementing the VCAA).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claims was received on December 6, 2001.  In a 
January 7, 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Thereafter, in an August 2002 rating 
decision, the veteran's claims were denied.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on January 7, 
2002, complied with these requirements.

Additionally, the Board notes that the January 7, 2002 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the January 7, 2002 letter requested a 
response within 30 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical and personnel records, VA medical records, and 
records from private physicians identified by the veteran 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained.

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  With regard to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for residuals of a fracture of the right side of 
the face with traumatic trigeminal neuralgia, the Board notes 
that the VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 
2002).  Because the veteran has not identified any service or 
VA medical records which are available and are not already in 
the claims file, the Board finds that there is no additional 
duty to assist prior to the veteran submitting new and 
material evidence.  Because there is no basis to reopen the 
claim, the Board finds there is no obligation to obtain a VA 
medical opinion.  38 C.F.R. § 3.159(c)(4)(iii) (2004).  In 
view of the narrow questions of law and fact on which that 
issue turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.

Regarding the issues of entitlement to service connection for 
residuals of a head injury and entitlement to service 
connection for headaches, an examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, VA 
obtained no medical opinion in connection with these claims.  
However, medical opinions were not needed with regard to 
these claims because there is no competent evidence 
indicating that an increase in the veteran's disability is 
associated with an established event, injury, or disease in 
service or that a present disability is associated with a 
service-connected disability.  The medical evidence of record 
is sufficient to make a decision on these claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and that the injury 
or disease was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); see VAOPGCPREC 3-2003 (July 16, 
2003).

If there were a pre-existing injury or disease, and in this 
case, the pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2004).  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, 
"a lasting worsening of the condition"-that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently-is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n.2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

1.  Service connection for residuals of a fracture of the 
right side of the face with traumatic trigeminal neuralgia

In an August 1969 rating decision, the New Orleans, 
Louisiana, VA RO denied the veteran's claim of entitlement to 
service connection for fractures of the right side of the 
face with traumatic trigeminal neuralgia.  In an August 22, 
1969 letter, the RO informed the veteran that his claim had 
been denied.  The veteran did not perfect an appeal to the 
Board of the issue.  Decisions by the RO are final unless 
appealed to the Board.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

The veteran now seeks to reopen his claim of entitlement to 
service connection for residuals of a fracture of the right 
side of the face with traumatic trigeminal neuralgia.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the last final decision.  
The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Although the RO 
ultimately adjudicated the claim on its merits, the Board 
must nevertheless first determine whether new and material 
evidence has been presented to reopen the veteran's claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir 1996) ("[T]he 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.").

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a).  Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect after August 29, 
2001.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In August 1969, the evidence of record included private 
medical records for treatment of the veteran dated through 
June 1968, the veteran's service medical records (with the 
exception of the July 18, 1968 clinical record), and a July 
8, 1969 statement from the veteran.  The evidence showed that 
a facial bone fracture with 5th nerve involvement had been 
noted on the veteran's induction examination.  The veteran 
had received a facial injury in October 1966, resulting in 
multiple fractures of the face.  He still had pain, although 
no objective findings to account for the sensitivity had been 
found.  During service, training of the veteran had been 
suspended on July 16, 1968, because of his facial 
sensitivity.  During his private life the veteran had made 
arrangements to care for this sensitivity such as sleeping on 
a certain side of his face and having a friend cut his hair.  
He was discharged from service as not meeting medical fitness 
standards at the time of induction.  The veteran was 
diagnosed with traumatic trigeminal neuralgia.

The New Orleans, Louisiana, VA RO denied the veteran's claim 
for service connection in August 1969 on the bases that there 
was no evidence of any disease or injury during service and 
that there was no increased disability during military 
service.  Service connection on the basis of aggravation was 
not established.

In support of the veteran's request to re-open his claim, he 
has testified at two hearings that he had suffered facial 
injuries prior to service but that his symptoms had resolved 
prior to his entry into service and had re-emerged following 
an injury in service.  He provided a detailed description of 
the injury and his subsequent treatment as well as the effect 
of his disability on the economic, social, and familial 
aspects of his life.  The veteran emphasized that his facial 
injuries had increased in severity during his military 
service.

Additional evidence submitted by the veteran or obtained by 
VA includes a July 18, 1968 service clinical record, records 
of VA medical treatment of the veteran, records from Dr. R. 
and Dr. S. for treatment of the veteran, and the veteran's 
pleadings.

The Board has reviewed all of the additional evidence 
received since the August 1969 rating decision.  Much of the 
additional evidence pertains to disabilities other than the 
veteran's head injuries and pain.  Evidence pertaining to 
disabilities other than the residuals of the veteran's facial 
fracture is not considered "new and material evidence" 
because it does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
residuals of a fracture of the right side of the face with 
traumatic trigeminal neuralgia.

VA medical records show that, on multiple occasions, the 
veteran reported in his medical history that his pre-existing 
head injury was aggravated when he was kicked in the face 
during a crawling drill in service.  This is not new and 
material evidence because this "history" as shown in the 
new records appears to be mere transcriptions of history 
related by the veteran.  The presumption of credibility does 
not arise in a situation where the veteran's reported history 
has already been rejected by the RO in prior decisions.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Simply 
stated, the veteran reiterations of his contentions before 
the RO many years ago is not new or material evidence.     

Further, to the extent that the record of VA treatment on 
October 11, 2002 contains a diagnosis of right-side facial 
pain since a kick in the head during service, the evidence is 
not material evidence that veteran's current disability 
represents an increase in severity during service of his pre-
existing injury.  A medical opinion does not constitute 
material evidence if it is based on the claimant's recitation 
of events that had already been rejected in a previous 
decision on the merits.  Id.  The October 11, 2002 medical 
diagnosis is based solely upon the history reported by the 
veteran, rather than a review of his service medical records 
and his pre-service private medical records.  Since filing 
his first claim for compensation, the veteran has stated that 
during service he had been hit in the face at the site of his 
pre-existing injury and had had facial pain ever since.  That 
history was rejected by the RO in the August 1969 rating 
decision, which noted that there had been no increase in 
severity of the veteran's disability during service and that 
there had been no injury during service.  Because VA has 
previously rejected the veteran's reported history of an in-
service injury aggravating his pre-existing disability, his 
current duplicative statements are not presumed credible or 
"new".  The veteran in this case is simply informing the 
Board of what he informed the RO of many years ago.       

To the extent that the post-service VA and private medical 
records show that the veteran has continued to receive 
treatment for his current neuralgia and headache, the Board 
concludes that the records, although "new" in that they 
have not been previously submitted, are not material evidence 
because they do not, by themselves or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
residuals of a fracture of the right side of the face with 
traumatic trigeminal neuralgia.  Except as noted above, none 
of the records contains a medical opinion relating the 
veteran's current disability to an increase in the severity 
of his disability during service.  

The veteran's testimony and pleadings are merely cumulative 
of his assertions that were before the New Orleans, 
Louisiana, RO in August 1969-that the veteran's pre-service 
facial injuries had been aggravated by him being hit in the 
face during service and that he had symptoms of severe pain 
as a result of the injury.  As such, this evidence is not 
new.  To the extent that the veteran's statements attempt to 
establish that his disability did not preexist his military 
service or that his disability increased in severity during 
service, they are not competent medical evidence because they 
are lay statements.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that his current disability was 
incurred in or increased in severity during his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Likewise, the three 
statements provided in 2004 by friends of the veteran are 
cumulative evidence.  There are merely secondhand 
restatements of the veteran's assertions of an injury during 
service and symptoms of pain thereafter.  Further, none of 
the three friends of the veteran is shown to be a medical 
professional.

Finally, the July 18, 1968 clinical service medical record is 
merely cumulative of the veteran's other service medical 
records and, as such, is not new.  Indeed, even if it were 
considered new evidence, it is merely additional evidence 
establishing that the veteran's pre-existing facial injuries 
were not aggravated by his military service.  It does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for residuals of a fracture of 
the right side of the face with traumatic trigeminal 
neuralgia.

The Board concludes that the additional evidence that has 
been associated with the file with regard to the veteran's 
petition to reopen his claim of entitlement to service 
connection for residuals of a fracture of the right side of 
the face with traumatic trigeminal neuralgia fails to raise a 
reasonable possibility of substantiating the claim.  In view 
of this finding, the Board concludes that none of the 
evidence in support of the veteran's application to reopen 
his claim that has been associated with the claims file since 
the August 1969 rating decision is new and material.  The 
requirements to reopen the claim have not been met, and the 
appeal is denied.

2.  Service connection for residuals of a head injury and 
headaches

The evidence shows that the veteran has been diagnosed with 
tension headaches, trigeminal neuralgia due to trauma, 
cranial neuralgia, post-traumatic chronic facial pain, and 
chronic head pain; therefore, for both of his claims of 
service connection, he satisfies the criterion of having a 
current disability.  However, the veteran's service medical 
records show that facial bone fractures with nerve 
involvement were noted at the time of the veteran's 
acceptance into service on July 3, 1968.  Further, there is 
no contemporaneous evidence that the veteran's pre-existing 
injury increased in disability during his brief military 
service.

At the time of the veteran's entrance into service, medical 
records from his private physicians and his pre-induction 
examination showed that the veteran had extreme sensitivity 
to touch on the right side of his head and face.  Extensive 
touching of his face produced prolonged headache before 
service.  During the veteran's military service, he was 
treated for pain on the right side of his head, which was 
steady but markedly exacerbated by the slightest touch.  The 
only evidence attributing the veteran's current symptoms to 
an aggravation of a pre-existing disability during service is 
the October 11, 2002 record of VA treatment.  Other than the 
October 11, 2002 treatment record, other VA records 
attributing the veteran's current disabilities an in-service 
injury are mere transcription of lay history and, as such, 
are not "competent medical evidence."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Although the VA physician, who 
treated the veteran on October 11, 2002, diagnosed severe 
pain in the right side of the face since a kick in the head 
while in service and trigeminal neuralgia due to trauma, the 
physician relied solely on an inaccurate history provided by 
the veteran.  The Board is not bound to accept a medical 
opinion that is based on lay history where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998), aff'd, 188 F.3d 1335 (Fed. Cir. 
1999).  While an examiner can render a current diagnosis 
based upon his examination of the veteran, without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

The Board gives greater weight to the conclusion by the 
military physician who examined the veteran on multiple 
occasions in July 1968, reviewed the veteran's pre-service 
medical records, and opined that the veteran's pre-existing 
residuals of a head injury had not been aggravated by the 
veteran's military service.  The service medical records and 
pre-service medical records provide very negative evidence 
against these claims.  Accordingly, the Board finds that the 
preponderance of the evidence shows that the veteran's 
residuals of a head injury and headache pre-existed his 
military service and that neither disability underwent an 
increase in severity during his military service.

Although the appellant clearly believes that his head injury 
had resolved prior to his entry into service and that his 
symptoms did not re-emerge until his injury in service, his 
statements and the statements by his friends are not 
competent evidence to establish any such relationship.  As 
indicated above, medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant and 
his friends are not shown to be medical professionals, none 
of them is competent to make a determination that any of the 
claimed disabilities had resolved prior to or were aggravated 
by his military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  To the extent the the veteran is merely describing 
diminished symptoms, such as the absence of pain, the Board 
gives greater weight to the pre-service medical records, 
showing that the veteran continued to have facial and head 
pain at the time of his acceptance into service, than to the 
veteran's statements first made more than 30 years later.

Because the evidence shows that the veteran's pre-existing 
head injury was not aggravated by his military service, the 
veteran's claims for service connection must fail.  
Accordingly, because the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection, the claims must be denied.

To the extent that the veteran is seeking service connection 
on a secondary basis for his headaches or other residuals of 
his head injury, any such claim has no merit because the 
veteran is not service-connected for any disability and thus 
fails to satisfy a prerequisite for any such claim.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for headaches is denied.

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for residuals of 
a fracture of the right side of the face with traumatic 
trigeminal neuralgia is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


